                                                         O'NEIL CANNON
                                                                            O'
Douglas P. Dehler
                                              HOLLMAN DEJONG &LAING;
Attorney at Law                                                                                                                         Doug.Dehler@wilaw.com
                                                         Wisconsin's Premier Lawyers & Litigators


          January 30, 2019

          VIA ECF FILING
          Honorable William C. Griesbach
          U.S. District Court for the Eastern District of Wisconsin
          125 South Jefferson Street
          Green Bay, Wisconsin 54301

          Re:     Vollrath v. Steven J. Levine, et al.
                  U.S. District Court for the Eastern District of Wisconsin Case No. 16-cv-381

          Dear Judge Griesbach:

          This letter will confirm our conversation with your clerk, Mary, yesterday afternoon.

          The parties have entered into a settlement agreement, a fully executed copy of which is
          attached. We have been authorized by all parties to inform the Court of the settlement and
          request that the jury trial scheduled to begin on Monday, February 4, 2019, be removed from
          the Court's calendar.

          Pursuant to the attached settlement agreement, the Defendants' insurance carriers will be
          making a settlement payment to Plaintiff by no later than February 28, 2019. When that
          settlement payment is made, the parties will file a notice of dismissal of this case with prejudice.

          In light of the settlement, we respectfully request that the jury trial be removed from the Court's
          calendar and that this case be scheduled for a status conference in early March 2019. If the
          parties file the notice of dismissal before that time, as is anticipated, then the status conference
          may be removed from the Court's calendar.

          We appreciate the Court's attention to these matters. If the Court has questions about the
          settlement or believes that a telephonic status conference is necessary, please let us know. The
          parties' counsel will make themselves available for such a call, if necessary.




          c:      Raymond C. Schreck, Esq. (via ECF)
                  Russell A. Klingaman, Esq. (via ECF)
                  Paige L. McCreary, Esq. (via ECF)
                  Laura J. Lavey, Esq. (via ECF)
                  Christa D. Wittenberg, Esq. (via ECF)




                    111 E. Wisconsin Avenue   Suite 1400     Milwaukee, WI 53202-4870   -'f   414.276.5000        414.276.6581
                           1329 W. Grand Avenue    Suite 200     Port Washington, WI 53074 . - . _ 262.284.3407    ".:.· 262.284.0442
                    Case 1:16-cv-00381-WCG Filed 01/30/19 Page 1 of 8 Document 170
                                       716 Pine Street     Green Bay, WI 54301    :· : 920.569.1540      414.276.6581
                                           Settlement Agreement

This Settlement Agreement dated as of January 29, 2019 (this "Agreement") is entered into by and
among The Vollrath Company, L.L.C. (former parent corporation and successor-in-interest to PW
Stoelting, L.l.C. by way of merger) ("Vollrath"}, on the one hand, and Advanced Frozen Treat
Technology, Inc. ("AFTI"), Prism Marketing Corporation ("Prism"), and Steven J. Levine ("Levine"), on
the other hand (the "Parties"}.

The Parties, having had an adequate opportunity to consult with counsel of their choosing, and not
relying on representations other than as expressly set forth in this Agreement, hereby knowingly and
voluntarily enter into this Agreement. Upon delivery by all Parties, including by electronic means, of a
signed counterpart of this Agreement, the Parties stipulate and agree as follows:

         This Settlement Agreement concerns that certain action brought in the United States District
Court, Eastern District of Wisconsin, Green Bay Division, as Case No. 1:16-cv-00381 (the "Action"}.

   1.    AFTI, Prism, and Levine dispute and deny any liability by any of them to Vollrath in the Action.
   2.    This Agreement is made as a business-based resolution of the Action, without any admissions.
   3.    By February 28, 2019, AFTT, Prism, and Levine shall collectively cause their respective insurance
         carriers, The Hanover Insurance Company ("Hanover'') and Hartford Casualty Insurance
        Company (''The Hartford"), to deliver to Vollrath payment in good funds in the total amount of
        $192,538.82, with one-half of said total amount to come from each carrier respectively. Vollrath
        shall provide counsel for the Parties with a fully-executed W9 form upon execution of this
        Agreement by all Parties. Upon payment by Hanover and The Hartford of their foregoing
        agreed-upon respective settlement contributions, Hanover and The Hartford are hereby
        respectively released by the Parties from further obligation for settlement funds in the Action.
   4.   Upon receipt of the settlement funds provided for above, Vollrath agrees to and shall
        immediately dismiss the Action in its entirety with prejudice as to all parties and all causes of
        action. The Parties waive the right to appeal from the Court's decisions or orders in the Action.
   5.   The Parties shall not bear any of the other Parties' attorney fees, costs, or expenses in the
        Action.
   6.   AFTI, Prism, and Levine agree not to hold themselves out as Authorized Distributors of
        Stoelting-brand products nor shall they use Stoelting-generated marketing materials, absent a
        future written agreement signed by a duly-authorized representative of Vollrath that authorizes
        such use. AFTT or Prism may sell or re-sell Stoelting-brand products as resellers from their own
        inventory or from inventory purchased from a Vollrath Authorized Seller of Stoelting-brand
        products located in the former territories of AFTT or Prism.
   7.   In connection with the sales referenced in paragraph 6, AFTI and Prism may advertise or display
        pictures or photographs of the products, including products reflecting Stoelting~brand
        Trademarks or tradenames, so long as not holding themselves out as Authorized Distributors.
        Any websites and marketing materials displaying such pictures or photographs of Stoelting-
        brand equipment shall contain a prominent disclosure on the first page (or the home page for a
        website) that the party offering the equipment for sale is not an Authorized Distributor of
                                           Page 1of3
     Settlement Agreement Re: USDC, E.D. Wisconsin (Green Bay Division) Case No. 1:16-cv-00381




        Case 1:16-cv-00381-WCG Filed 01/30/19 Page 2 of 8 Document 170
      Stoelting-brand products. In the event of conduct deemed contrary to paragraphs 6 or 7 of this
      Agreement, Vollrath shall provide written notice by an email sent to the Parties at
      mbcaltreats@gmail.com and to Attorney Ray Schreck at ra yschrecklaw@gmail.com allowing
      reasonable time to cure the conduct, but in any event not less than ten (10) business days nor
      more than thirty (30) calendar days, before pursuing an action for relief. And, if the purported
      conduct is cured in a timely manner, the conduct shall be deemed to be of no force or effect.
      However, if similar conduct is subsequently repeated, no additional notice shall be necessary
      before filing legal action. Nothing in this paragraph shall be deemed a waiver of any of Vollrath's
      rights in its trademarks or a waiver of any rights or remedies available under trademark law or
      any other law.
8.    The Parties hereby stipulate and agree, for purposes of both issue and claim preclusion, that all
      of the Court's decisions and orders in the Action are final, as if they had become final after all
      time for appeal had expired, and they shall be given full preclusive effect in any other litigation,
      including but not limited to the lawsuit currently pending in California as Advanced Frozen Treat
      Technology, Inc. et al. v. The Vollrath Company, L.L.C., et al, Superior Court of the State of
      California, County of Los Angeles, bearing case number BC656313 (the "California Lawsuit").
      With regard to claim preclusion, the Parties hereby stipulate and agree the compulsory
      counterclaim rule, as set forth in Fed. R. Civ. Proc. 13(a) and relevant case law, applies and bars
      in any other litigation (including but not limited to the California Lawsuit) any and all claims that
      are determined by any state or federal court to have been compulsory counterclaims that
      should have been brought in the Action.
9.    The Parties hereby stipulate and agree that they are authorized respectively to enter into this
      Agreement by and through the persons signing below.
10. The Parties represent and warrant they have not assigned or transferred any claims brought in
      this Action or to the extent such claims had to be brought as compulsory counterclaims, if any.


     THE VO~OMPANY, L.L.C.

      By: Richard Koehl, Vice President, Stoelting Foodservice


     ADVANCED FROZEN TREAT TECHNOLOGY, INC.


      By: Steven J. Levine, its President


      PRISM MARKETING CORPORATION


      By: Steven J. Levine, its President


     STEVEN J. LEVINE


     By: Steven J. Levine, an Individual

                                       Page 2of3
 Settlement Agreement Re: USDC, E.D. Wisconsin (Green Bay Division) Case No. 1:16-cv-00381




     Case 1:16-cv-00381-WCG Filed 01/30/19 Page 3 of 8 Document 170
     Stoelting-brand products. In the event of conduct deemed contrary to paragraphs 6 or 7 of this
     Agreement, Vollrath shall provide written notice by an email sent to the Parties at
            ~         .. ·     .. and to Attorney Ray Schreck at G..;...:.~L-:.:.. .:. . ~ !:l.'   :..__ ,: __   _,~   <dlowing
     reasonable time to cure the conduct, but in any event not less than ten (10) business days nor
     more than thirty (30) calendar days, before pursuing an action for relief. And, if the purported
     conduct is cured in a timely manner, the conduct shall be deemed to be of no forte or effect.
     However, if similar conduct is subsequently repeated, no additional notice shall be necessary
     before filing legal action. Nothing in this paragraph shall be deemed a waiver of any of Voflrath's
     rights in its trademarks or a walver of any rights or remedies avaifabte under trademark law or
     any other law.
8. The Parties hereby stipulate and agree, for purposes of both issue and daim preclusion, that an
   of the Court's decisions and orders in the Action are finaJ, as if they had become final after all
   time for appeal had expired, and they shall be given full predusive effect in any other litigation,
     induding but not limited to the lawsuit currently pending in California as Advanced frozen Treat
     Technology, inc. et al. v. The Vollrath Company; l.L.C., et al, Superior Court of the State of
     california, County of los Angeles, bearing case number BC656313 (the "California Lawsuit").
     With regard to d~im preclusion, the Parties hereby stipulate and agree the compulsory
     counterclaim rule, as set forth in Fed. R. Civ. Proc.13(a) and relevant case law, applies and bars
     in any other litigation (including but not limited to the California Lawsuit) any and all daims that
     are determined by any state or federal court to have been compulsory counterclaims that
     should have been brought in the Action.
9.   The Parties hereby stipulate and agree that they are authorized respectiveiy to enter into this
    Agreement by and through the persons signing below.
10. The Parties represent and warrant they have not assigned or transferred any daims brought in
    this Action or to the extent such daims had to be brought as compulsory counterclaims, if any.

     THE VOLLRATH COMPANY, U ... C.

     By: Richard Koehl, Vice President, Stoelting Foodservice


     ADVANCE -FROZEN
              ___....,,.. TREAT TECHNOLOGY, INC.
     --1~
     By: s&en J. Levine, its President




     By: Stf>J,l~ J. Levine, its President

     STEVEN J. LEVll)l'E _,,,.,,..~

     By: StevenJ!¢:e, an Individual
                 \

                                        Page 2of3
 Settlerrwnt Agreement Re: USOC, E.O. Wisconsin (Green Bay Division} case No. 1:16-cv-00381



     Case 1:16-cv-00381-WCG Filed 01/30/19 Page 4 of 8 Document 170
APPRO\'ED AS TO FOKU A~D ,\DDRESSl::S ··01t ~OTICE TO COll:NS£L:

                                                     RA\ l\JO~D C. SCHRF.CK ATTORi'iEY AT LAW
                                                     Couns~l   for Advanced Frozen Treat
                                                     Tt.".chnology. Jnc. and Steven J. Levine

                                                     Raymond C. Schn.~k
                                                     Rayschrcckla w1fa~:mail.com
                                                     417 South Hill Street Suite 215
Mihvaukcc~    Wisconsin 53202                        Los Angeles..California 90013

Ht:'\SHAW & CrLBE.RTSO".\     LLP
Coun!'lcl for Dc·fon<lant Prism Marketing Corporation

Russell A Klingaman
rklir _um,lri..f! h1n~hil \\ la\\ .com
100 E. Wisconsin Avl" ... Suite 2600
Milwaukee. \Vise-on.sin 53202

APPROVED:

THE HANOVER INSt:RJ\NCE COMPANY                  HARTFORD CASUAL TY INSURANCE COM PAN\'


lts Authorized Represema.tiw                     lts Authoriz~d Representative




                                           Page 3 of 3
     Settlement Agreement Re: USDC, E.D. Wisconsin (Green Bay Division) Case No. 1:16~cv-00381


         Case 1:16-cv-00381-WCG Filed 01/30/19 Page 5 of 8 Document 170
APPROVED AS TO FORM AND ADDRESSES FOR NOTICE TO COUNSEL:

O'NEIL, CANNON, HOLLMAN,                               R.AYMONDC.SCHRECKATTORNEYATLAW
D&JONG   & LAING S.C.                                  Counsel for Advanced Frozen Treat
Counsel for The Vollrath Company, L.L.C.               ~.ec.'.·o·l.ogy
                                                                    ·'...~
                                                                         ..1.·. ... .· :> d.··.· ·~
                                                                                                  .· . \l.·e.·n. .,J.Levine .
-Douglas P. Dehler                                       · ~ ·,..
                                                      'i&%foriCf
                                                        .


                                                                 C. Schreck
doug.dehler@wilaw.com                                  Rayschrecklaw@gmail.com
111 East Wisconsin Ave. Suite 1400                    417 South Hill Street, Suite 215
Milwaukee, Wisconsin 53202                            Los AngeJes, California 90013

HINSHAW & CULBERTSON LLP
Counsel for Defendant Prism Marketing Corporation

Russell A. Klingaman
rkliPJtan:tan l7 birishawlaw.com
100 E. Wisconsin Ave., Suite 2600
Milwaukee, Wisconsin 53202

APPROVED:

THE HANOVER INSURANCE COMPANY                     HARTFORD CASUALTY INSURANCE COMPANY


Its Authorized Representative                     Its Authorized Representative




                                           Page 3 of 3
     Settlement Agreement Re: USDC, E.D. Wisconsin (Green Bay Division) Case No. 1:16-cv-00381




     Case 1:16-cv-00381-WCG Filed 01/30/19 Page 6 of 8 Document 170
APPROVED AS TO FORM AND ADDRESSES FOR NOTICE TO COUNSEL:

O'NEIL, CANNON, HOLLMAN,                                RAYMOND C. SCHRECK A1TORNEY AT LAW
DEJONG & LAING S.C.                                     Counsel for Advanced Frozen Treat
Counsel for The Vollrath Company, L.L.C.                Technology, Inc. and Steven J. Levine

Douglas P. Dehler                                       Raymond C. Schreck
doug.dehler@wilaw.com                                   Rayschrecklaw@gmaiJ.com
11 J East Wisconsin Ave. Suite 1400                     417 South Hill Stree~ Suite 215
Milwaukee, Wisconsin 53202                              Los Angeles, California 900 J3

HINSHAW & CULBERTSON LLP
Couns:v~· ~efend.,.ant ~~~~ing Corporation
--·..
Rqsien A. 1~ ti~aman
              .      ...-~·------
rl< Ii!,lggOJJ!!l(@hj nsha ~~! I aw .corn
100 E. Wisconsin Ave., Suite 2600
Milwaukee. Wisconsin 53202

APPROVED:

THE HANOVER INSURANCE COMPANY                       HAR~RD       CASUALTY INSURANCE COM.P AN\'
                                                         z/, .~ .£Jr.· g~ l-"
Its Authorized Representative                       fts Authorlzed Reprcsentitive




                                              Pag~ 3 of3
     Settlement Agreement Re-: USOC, E.O. Wisconsin (Green Bay Division) <:a:.e No. 1:16'-c\'·00381




   Case 1:16-cv-00381-WCG Filed 01/30/19 Page 7 of 8 Document 170
APPROVED AS TO FORM AND ADDRESSES FOR NOTICE TO COUNSEL:

O'NEIL, CANNON, HOLLMAN,                                    RA VMOND C. SCHRECK ATTORNEY AT LAW
DEJONG  & LAING S.C.                                        CounseJ for Advanced Frozen Treat
Counsel for The Vollrath Company, L.L.C.                    Technology, Inc. and Steven J. Levine

Douglas P. Dehler                                           Raymond C. Schreck
doug.dehler@wilaw.com                                       Rayschrecklaw@gmail.com
111 East Wisconsin Ave. Suite 1400                          417 South Hill Street, Suite 215
Milwaukee, Wisconsin 53202                                  Los Angeles, Cal ifomia 90013

llJNSHAW & CULBERTSON LLP
Counsel for Defendant Prism Marketing Corporation

RusseJI A. Klingaman
rklingaman:iVhinshawlaw.cQ.JJl
I00 E. Wisconsin Ave., Suite 2600
Milwaukee, Wisconsin 53202

APPRO'tD:


m~A~~--s_u_RAN_.              _c_E_c_o_M_P_A_N_\'
                                                        HARTFORD CASUALTY INSURANCE COMPANY


Its Auti =
         ze4 Representative                             Its Authorized Representative




                                                    Page 3of3
     Settlement Agreement Re: USDC, E.D. Wisconsin (Green Bay Division) Case No. 1:16-c:v-00381




  Case 1:16-cv-00381-WCG Filed 01/30/19 Page 8 of 8 Document 170
